                             Case 19-10001-btb         Doc 17       Entered 01/15/19 21:11:28              Page 1 of 54


                      1      GARMAN TURNER GORDON LLP
                             TALITHA GRAY KOZLOWSKI, ESQ.
                      2      Nevada Bar No. 9040
                             E-mail: tgray@gtg.legal
                      3      TERESA M. PILATOWICZ, ESQ.
                             Nevada Bar No. 9605
                      4      E-mail: tpilatowicz@gtg.legal
                             ERICK T. GJERDINGEN, ESQ.
                      5      Nevada Bar. No. 11972
                             E-mail: egjerdingen@gtg.legal
                      6      650 White Drive, Ste. 100
                             Las Vegas, Nevada 89119
                      7      Telephone (725) 777-3000
                             Facsimile (725) 777-3112
                      8      [Proposed] Attorneys for
                             DatabaseUSA.com LLC
                      9
                    10                                 UNITED STATES BANKRUPTCY COURT

                    11                                      FOR THE DISTRICT OF NEVADA

                    12       In re:                                                 Case No.: BK-S-19-10001-BTB

                    13       DATABASEUSA.COM LLC,                                   Chapter 11

                    14                      Debtor.

                    15
                                                               AMENDMENT COVER SHEET
                    16
                             The following items have been amended in the above named bankruptcy proceeding (check all applicable
                    17       boxes).

                    18                      Voluntary Petition (specify reason for amendment)
                                            Summary of Schedules
                    19                      Schedule A – Real Property
                                            Schedule B – Personal Property
                    20                      Schedule C – Property Claimed as Exempt
                                            Schedule D, E, or F, and/or Matrix, and/or List of Creditors or Equity Holders
                    21                               Add/delete creditor(s), change amount or classification of debt - $33.00 fee required.
                                                     Add/change address of already listed creditor – no fee
                    22                      Schedule G – Schedule of Executory Contracts & Expired Leases
                                            Schedule H – Codebtors
                    23                      Schedule I – Current Income of Individual Debtor(s)
                                            Schedule J – Current Expenditures of Individual Debtor(s)
                    24                      Declaration Regarding Schedules
                                            Statement of Financial Affairs and/or Declaration
                    25                      Chapter 7 Individual Debtor’s Statement of Intention
                                            Disclosure of Compensation of Attorney for Debtor
                    26                      Statement of Current Monthly Income and Means Test Calculation (Form 22A, 22B, or 22C)
                                            Certificate of Credit Counseling
                    27                      Other:

                    28
Garman Turner Gordon LLP
 650 White Drive, Ste. 100
Las Vegas, Nevada 89119
     (725) 777-3000
                             Case 19-10001-btb   Doc 17    Entered 01/15/19 21:11:28    Page 2 of 54


                      1           DATED this 15th day of January, 2019.

                      2                                             GARMAN TURNER GORDON LLP

                      3
                                                                     By: /s/ Teresa M. Pilatowicz
                      4                                                  TALITHA GRAY KOZLOWSKI, ESQ.
                                                                         TERESA M. PILATOWICZ, ESQ.
                      5                                                  ERICK T. GJERDINGEN, ESQ.
                                                                         650 White Drive, Suite 100
                      6                                                  Las Vegas, Nevada 89119
                                                                        [Proposed] Attorneys for DatabaseUSA.com
                      7                                                  LLC

                      8

                      9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
Garman Turner Gordon LLP
 650 White Drive, Ste. 100
Las Vegas, Nevada 89119
                                                                          2
     (725) 777-3000
                      Case 19-10001-btb                         Doc 17        Entered 01/15/19 21:11:28                  Page 3 of 54




 Fill in this information to identify the case

; Debtor name DatabaseUSA.com LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number (if known) BK-S-1 9-10001 -BTB
                                                                                                                                 D Check if this is an
                                                                                                                                    amended filing


Official Form 202
Declaration Under Penalty of Perjury for Non-lndividual Debtors                                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the Individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING •- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.8.C. §§ 152, 1341,
1619, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-lndividuals (Official Form 206Sum)
         D Amended Schedule
         Q Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
         D Other document that requires a declaration

        I declare under penalty of perjury that the foregoing is true and correct.

         Executed on January 15, 2019
                                                                     Signature of individual sijffing on bel

                                                                     Fred Vakili
                                                                     Printed name

                                                                     Manager
                                                                     Position or relationship to debtor




Official Form 202                                              Declaration Under Penalty of Perjury for Non-lndividual Debtors

Software Copyright (c) 1996.2018 Best Case, Lie - www.bestcase.com                                                                           Best Case Bankruptcy
                      Case 19-10001-btb                          Doc 17   Entered 01/15/19 21:11:28   Page 4 of 54

 Fill in this information to identify the case;

 Debtor name DatabaseUSA.com LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number (if known) BK-S-1 9-10001 -BTB
                                                                                                           D Check if this is an
                                                                                                               amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-lndividuals                                                                           12/15

I^^I^B iiiiiiinary of Assets


 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.                                                                     $            77 ,798 .23

       1b. Total personal property:
           Copy line 91 A from Schedule A/B,                                                                   $       25 ,104 ,115 .00

       1c. Total of all property:
           Copy line 92 from Schedule A/B.                                                                     $       25 ,181 ,913 .23


             Summary of Liabilities


 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.                     34,439,363.00


 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F.                                                         0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..                  +$ 11,348,008.05



 4. Total liabilities
      Lines 2 + 3a+ 3b                                                                                              45,787,371.05




 OfRcial Form 206Sum Summary of Assets and Liabilities for Non-lndividuals                                                      page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcas8.com                                                 Best Case Bankmptcy
                        Case 19-10001-btb                          Doc 17   Entered 01/15/19 21:11:28                  Page 5 of 54

 Fill in this information to identify the case:

 Debtor name DatabaseUSA.com LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA


 Case number (if known) BK-S-1 9-10001 -BTB
                                                                                                                                 Q Check if this is an
                                                                                                                                        amended filing




Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
jgQ^^^^ash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

      Q No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3. Checking, savings, money market, or financial brokerage accounts (Identify all)
        Name of institution (bank or brokerage firm) Type of account                                         Last 4 digits of account
                                                                                                             number


            3.1. Frontier Bank                                                                               2266                                 $244,301.00




            3.2. U.S. Bank                                                                                   7475                                    $3,814.00




 4.         Other cash equivalents (Identify all)


 5.         Total of Part 1.                                                                                                                  $248,115.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

                Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.


                Accounts receivable
10. Does the debtor have any accounts receivable?

      Q No. Go to Part 4.
         Yes Fill in the information below.

 11.        Accounts receivable




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                              page 1
Softwara Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                Best Case Bankmptcy
                         Case 19-10001-btb                         Doc 17   Entered 01/15/19 21:11:28                Page 6 of 54

 Debtor DatabaseUSA.com LLC                                                                   Case number (if known) BK-S-19-10001 -BTB
                Name



           11 a. 90 days old or less:                       1,857,885.00                                     0.00 =.                  $1,857,885.00
                                             face amount                        doubtful or uncollectible accounts




 12.       Total of Part: 3.                                                                                                      $1,857,885.00
           Current value on lines 11a+ 11b=line 12. Copy the total to line 82.

                Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


                Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
   [_| Yes Fill in the information below.


                Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and flshing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
   [_| Yes Fill in the information below.


                Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

   Q No. Go to Part 8.
      Yes Fill in the information below, i

           General description                                               Net book value of         Valuation method used   Current value of
                                                                             debtor's interest         for current value       debtor's interest
                                                                             (Where available)

 39. Office furniture
           TV & Installation                                                                $0.00 Book Value                                     $0.00


           4 Work Stations                                                                  $0.00 Book Value                                     $0.00


           Office furniture and refrigerator                                                $0.00 Book Value                                     $0.00



40. Office fixtures

41. Office equipment, including all computer equipment and
        communication systems equipment and software
           IMac 27                                                                          $0.00 Book Value                                     $0.00


           Toshiba L555D Computer                                                           $0.00 Book Value                                     $0.00


           MacBook Pro                                                                      $0.00 Book Value                                     $0.00


           Dell Server                                                                      $0.00 Book Value                                     $0.00

Official Form 206A/B Schedule A/B Assets - Real and Personal Property                                                                           page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                      Best Case Bankruptcy
                         Case 19-10001-btb                            Doc 17   Entered 01/15/19 21:11:28      Page 7 of 54

 Debtor DatabaseUSA.com LLC                                                                Case number (if known) BK-S-19-10001 -BTB
                Name




            4 MacBook Pro 17 and 1 MacBook Pro 13                                         $0.00 Book value                                  $0.00


            2 Dell Latitutde Comp & MS office                                             $0.00 Book value                                  $0.00


            MacBook Air 13.1                                                              $0.00 Book value                                  $0.00


            4 Dell Computers and 8 monitors                                               $0.00 Book value                                  $0.00


            2 MacBook Pro                                                                 $0.00 Book value                                  $0.00


            4 monitors & printer                                                          $0.00 Book value                                  $0.00


            Printers                                                                      $0.00 Book value                                  $0.00


            4 Dell Computers & 4 Monitors                                                 $0.00 Book value                                  $0.00


            iMac                                                                          $0.00 Book value                                  $0.00


            iPad and iPhone                                                               $0.00 Book value                                  $0.00


            Computer Equipment                                                            $0.00 Book value                                  $0.00


            4 Dell Monitors                                                               $0.00 Book value                                  $0.00


            MacBook Pro                                                                   $0.00 Book value                                  $0.00


            Dell Server - Dual 6 Core 2TB                                                 $0.00 Book value                                  $0.00


            Dell Hardware                                                                 $0.00 Book value                                  $0.00


            3 Laptop Computers                                                            $0.00 Book value                                  $0.00


            Paperless System- HW                                                          $0.00 Book value                                  $0.00


            Business Security Gateway Equipment                                           $0.00 Book value                                  $0.00


            Network Security System Equipment                                             $0.00 Book value                                  $0.00


            Buffello Tech Equipment                                                       $0.00 Book value                                  $0.00


            UPS System for IT Room                                                        $0.00 Book value                                  $0.00


Official Form 206A/B Schedule A/B Assets - Real and Personal Property                                                                      page 3
Software Copyright (c) 1996-201 8 Best Case, LLC - www.bestoase.com                                                              Best Case Bankruptcy
                        Case 19-10001-btb                         Doc 17   Entered 01/15/19 21:11:28      Page 8 of 54

 Debtor DatabaseUSA.com LLC                                                            Case number (if known) BK-S-19-10001 -BTB
               Name


           Scan Tastic Paperless System                                               $0.00 Book value $0.00


           Office router                                                              $0.00 Book value                                  $0.00


           iPad                                                                       $0.00 Book value                                  $0.00


           Dell Computer Equipment                                                    $0.00 book value                                  $0.00


           Computer - Min Yi                                                          $0.00 Book value                                  $0.00


           3 Computers                                                                $0.00 Book value                                  $0.00


           Dell Computer                                                              $0.00 Book value                                  $0.00


           Dell Laptop                                                                $0.00 Book value                                  $0.00


           Computer for Hyman                                                         $0.00 Book value                                  $0.00


           Dell Laptops                                                               $0.00 Book value                                  $0.00


           Computer Equipment                                                         $0.00 Book value                                  $0.00


           Computer Equipment                                                         $0.00 Book value                                  $0.00


           Equipment Data Media Solutions                                             $0.00 Book value                                  $0.00


           Equipment - Dell Business Credit                                           $0.00 Book value                                  $0.00


           Equipment - Wayfare Interactive                                            $0.00 Book value                                  $0.00


           SQL Server & GUI MatchlT Pro                                               $0.00 Book value                                  $0.00


           32 Computers                                                               $0.00 Book value                                  $0.00


           Computers                                                                  $0.00 Book value                                  $0.00


           Computers                                                                  $0.00 Book value                                  $0.00


           A to Z Servers                                                             $0.00 Book value                                  $0.00


           Computers and Monitors                                                     $0.00 Book value                                  $0.00


           Computers                                                                  $0.00 Book value                                  $0.00

Official Form 206A/B Schedule A/B Assets - Real and Personal Property                                                                  page 4
Software Copyright (c)1996-2018 Best Case, LLC-www.bestease.com                                                              Best Case Bankruptcy
                        Case 19-10001-btb                          Doc 17   Entered 01/15/19 21:11:28          Page 9 of 54

 Debtor DatabaseUSA.com LLC                                                                  Case number (if known) BK-S-19-10001-BTB
                Name




           Paperless Software System                                                       $0.00 Book value                                  $0.00


           Website Development Database                                                    $0.00 Book value                                  $0.00


           Phone System                                                                    $0.00 Book value                                  $0.00


           Conference Phone System                                                         $0.00 Book value                                  $0.00


           Equipment - Voice & Data Systems                                                $0.00 Book value                                  $0.00


           Equipment - Dell USA                                                            $0.00 Book value                                  $0.00


           Telephone System                                                                $0.00 Book value                                  $0.00



42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
         books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
         collections; other collections, memorabilia, or collectibles


43. Total of Part 7.                                                                                                                        $0.00
           Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

liEB^^^B Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

   [_] No. Go to Part 9.
       Yes Fill in the information below.

           General description                                               Net book value of     Valuation method used   Current value of
           Include year, make, model, and identification numbers             debtor's interest     for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                     (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


           47.1. Leased Car - 2015 Kia Sol
                     VIN# KNDJX3A51F7758140                                                $0.00                                             $0.00



           47.2. Leased car - 201 8 Toyota Rav 4
                     VIN# ZT3DFREV8JW713377                                                $0.00                                             $0.00



           47.3. Leased car- 2014 Kia Sol
                     VIN#KNDJP3A59E7731021                                                 $0.00                                             $0.00




Official Form 206A/B Schedule A/B Assets - Real and Personal Property                                                                       page 5
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestoase.com                                                                  Best Case Bankruptcy
                         Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28            Page 10 of 54

 Debtor DatabaseUSA.com LLC                                                                      Case number (if known) BK-S-19-10001 -BTB
                Name


 48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, persona] watercraft, and fishing vessels

 49. Aircraft and accessories



 50. Other machinery, fixtures, and equipment (excluding farm
        machinery and equipment)


 51. Total of Part 8.                                                                                                                         $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52. Is a depreciation schedule available for any of the property listed in Part 8?
           B3 No
           D Yes

 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
                No
           D Yes

                Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                    Nature and            Net book value of     Valuation method used   Current value of
            property                                       extent of             debtor's interest     for current value       debtor's interest
            Include street address or other                debtor's interest     (Where available)
            description such as Assessor                   in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Leasehold
                     Improvements
                     11211 John Gait
                     Blvd.
                     Omaha,NE 68137                                                            $0.00 Book value                           $77,798.23


            55.2. Lease Agreement for
                     11211 John Gait
                     Blvd., Omaha, NE
                     68137                                 Leasehold                           $0.00 Book value                                    $0.00




56. Total of Part 9.                                                                                                                    $77,798.23
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
             No
           a Yes

 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
                No
           D Yes

                Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
Official Form 206A/B Schedule A/B Assets - Real and Personal Property                                                                              page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                        Case 19-10001-btb                      Doc 17   Entered 01/15/19 21:11:28                Page 11 of 54

 Debtor DatabaseUSA.com LLC                                                                Case number (if known) BK-S-19-10001 -BTB
                Name




    L] No. Go to Part 11.
       Yes Fill in the information below.

           General description                                            Net book value of         Valuation method used   Current value of
                                                                          debtor's interest         for current value       debtor's interest
                                                                          (Where available)

 60. Patents, copyrights, trademarks, and trade secrets
           Start Up Expenses                                                     $438,825.21                                            Unknown




 61. Internet domain names and websites
         Domain names                                                               $3,120.66                                           Unknown




 62. Licenses, franchises, and royalties


 63. Customer lists, mailing lists, or other compilations
           Customer lists                                                           Unknown                                             Unknown




 64. Other intangibles, or intellectual property

 65. Goodwill
           Goodwill                                                                 Unknown                                             Unknown




 66.       Total of Part 10.                                                                                                                $0.00
           Add lines 60 through 65. Copy the total to line 89.

 67.       Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
           El No
           a Yes

 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
           El No
           L] Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

                All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

       No. Go to Part 12.
   B] Yes Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71. Notes receivable
           Description (include name of obligor)

 72. Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)

 73. Interests in insurance policies or annuities

 74. Causes of action against third parties (whether or not a lawsuit
Official Form 206A/B Schedule A/B Assets - Real and Personal Property                                                                        page?
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                   Best Case Bankruptcy
                   Case 19-10001-btb                Doc 17     Entered 01/15/19 21:11:28                Page 12 of 54

Debtor DatabaseUSA.com LLC Case number (if known) BK-S-19-10001-BTB
            Name


        has been filed)
        Infogroup, Inc. v. DatabaseUSA.com LLC
        Case No. 18-3723 In the United States Court of Appeals
        for the Eighth Circuit                                                                     Unknown
        Nature of claim Appeal of Judgment
        Amount requested $0.00



        DatabaseUSA.com v. Blake Van Gilder
        United States District Court - District of Nebraska
        Case                 No.            17-cv-00386                            $22,750,000.001
        Nature of claim Conversion of corporate
                                      secrets, legal practice, tortious
                                      interference
        Amount requested $0.00




75. Other contingent and unliquidated claims or causes of action of
       every nature, including counterclaims of the debtor and rights to
       set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets,
        country club membership


78. Total of Part 11.                                                                                               $22,750,000.00
        Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 1 1 been appraised by a professional within the last year?
        68 No
        D Yes




1This is Debtor's minimum estimated amount of damages.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
                         Case 19-10001-btb                           Doc 17             Entered 01/15/19 21:11:28                           Page 13 of 54

 Debtor DatabaseUSA.com LLC                                                                                          Case number (if known) BK-S-19-10001-BTB
                 Name



                 Summary


In Part 12 copy all of the totals from the earlier parts of the form
     Type of property                                                                              Current value of                     Current value of real
                                                                                                   personal property                    property

 80. Cash, cash equivalents, and financial assets.
       Copy line 5, Part 1                                                                                        $248,115.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                         $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                $1,857,885.00

 83. Investments. Copy line 17, Part 4.                                                                                     $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                       $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                              $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
      Copy line 43, Part 7.                                                                                                 $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                              $0.00


 88. Real property. Copy line 56, ParfS.........................................................................................>                          $77,798.23


 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                          $0.00

 90. All other assets. Copy line 78, Part 11.                                                                $22,750,000.00


 91. Total. Add lines 80 through 90 for each column                                                       $24,856,000.00            +91b.                 $77,798.23


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                $24,933,798.23




Official Form 206A/B                                              Schedule A/B Assets - Real and Personal Property                                                            page 9
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestaase.com                                                                                                    Best Case Bankruptcy
                     Case 19-10001-btb                          Doc 17          Entered 01/15/19 21:11:28                      Page 14 of 54

 Fill in this information to identify the case:

 Debtor name DatabaseUSA.com LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number (if known) BK-S-1 9-10001 -BTB
                                                                                                                                        D Check if this is an
                                                                                                                                               amended filing


Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      D No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

      • Yes. Fill in all of the information below.

B33^B I I'll 11 ditors Who Have Secured Claims
                                                                                                                    Column A                     Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim              Value of collateral
                                                                                                                                                 that supports this
                                                                                                                    Do not deduct the value      claim
                                                                                                                    of collateral.
12.1 | Everest Group LLC                               Describe debtor's property that is subject to a lien            $34,439,363.00                    Unknown
       Creditor's Name                                All of Debtor's assets
       Attn: Incorp Services, Inc.,
        R.A.
       3773 Howard Hughes
        Pkwy., Ste. 500S
        LasVegas, NV89169
       Creditor's mailing address                      Describe the lien
                                                       UCC-1
                                                       Is the creditor an insider or related party?
                                                       D No
       Creditor's email address, if known              •Yes
                                                       Is anyone else liable on this claim?

       Date debt was incurred                          • No
                                                       D Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

        •No                                            D Contingent

       D Yes. Specify each creditor,                   D Unliquidated
       including this creditor and its relative        D Disputed
       priority.




 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                                $34,439,363.00

           J-istOthersJ^Be Notitied for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part!. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address On which line in Part 1 did Last 4 digits of
                                                                                                              you enter the related creditor? account number for
                                                                                                                                                 this entity




Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property                                                                                  page 1 of 1
Software Copyright (c) 1996-201 8 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankmptcy
                        Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28                            Page 15 of 54
 Fill in this information to identify the case:

 Debtor name         DatabaseUSA.com LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)          BK-S-19-10001-BTB
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $4,666.00
           AC Business Media                                                  Contingent
           Attn: Managing Member                                              Unliquidated
           201 N Main Street                                                  Disputed
           Fort Atkinson, WI 53538
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $827.96
           ADP, LLC                                                           Contingent
           Attn: Managing Member                                              Unliquidated
           1851 N Resler Drive MS-100                                         Disputed
           El Paso, TX 79912
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $10,805.01
           Amazon Web Services                                                Contingent
           Attn: Managing Member                                              Unliquidated
           PO Box 84023                                                       Disputed
           Seattle, WA 98124
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                        $230.32
           ARadius Group                                                      Contingent
           Attn: Managing Member                                              Unliquidated
           4700 F Street                                                      Disputed
           Omaha, NE 68117
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         50329                                               Best Case Bankruptcy
                        Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28                            Page 16 of 54
 Debtor       DatabaseUSA.com LLC                                                                     Case number (if known)            BK-S-19-10001-BTB
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          AT&T                                                                Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 6416                                                         Disputed
          Carol Stream, IL 60197
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $89.90
          Background101.com                                                   Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 3168                                                         Disputed
          Peabody, MA 01961
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $152.58
          Bishop Business                                                     Contingent
          Attn: Managing Member                                               Unliquidated
          4125 SO 94 Street                                                   Disputed
          Omaha, NE 68127
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,893.03
          Caryn Trazi                                                         Contingent
          21 Franklin Street                                                  Unliquidated
          Wakefield, MA 01880                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          CenturyLink                                                         Contingent
          Attn: Managing Member                                               Unliquidated
          PO box 91154                                                        Disputed
          Seattle, WA 98111
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Cisco                                                               Contingent
          Attn: Managing Member                                               Unliquidated
          16720 Collections Center Dr.                                        Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          City Wide of Omaha                                                  Contingent
          Attn: Managing Member                                               Unliquidated
          13362 Chandler Rd.                                                  Disputed
          Omaha, NE 68138
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28                            Page 17 of 54
 Debtor       DatabaseUSA.com LLC                                                                     Case number (if known)            BK-S-19-10001-BTB
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $750.74
          Clearfly Communications                                             Contingent
          Attn: Managing Member                                               Unliquidated
          Dept LA 24287                                                       Disputed
          Pasadena, CA 91185
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Cox                                                                 Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 2742                                                         Disputed
          Omaha, NE 68103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,400.00
          Data Services, Inc.                                                 Contingent
          Attn: Managing Member                                               Unliquidated
          31516 Winterplace Pkwy., Ste. 100                                   Disputed
          Salisbury, MD 21802
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,055.41
          Dave Johnson                                                        Contingent
          26 Van Camp Dr.                                                     Unliquidated
          Omaha, NE 68130                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $250.00
          Direct Marketing Assoc of Washington                                Contingent
          Attn: Managing Member                                               Unliquidated
          11709 Bowman Greeb Dr.                                              Disputed
          Reston, VA 20190
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $11,771.77
          Domina Law Group                                                    Contingent
          Attn: Managing Member                                               Unliquidated
          2425 S. 144th Street                                                Disputed
          Omaha, NE 68144
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Douglas County Treasurer                                            Contingent
          Attn: Bankruptcy Dept.                                              Unliquidated
          1819 Farnam St. H-02                                                Disputed
          Omaha, NE 68183
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28                            Page 18 of 54
 Debtor       DatabaseUSA.com LLC                                                                     Case number (if known)            BK-S-19-10001-BTB
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          E-Printwerx International LLC                                       Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 12634                                                        Disputed
          Scottsdale, AZ 85267
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $34.20
          Expresscopy.com                                                     Contingent
          Attn: Managing Member                                               Unliquidated
          6623 NE 59th Place                                                  Disputed
          Portland, OR 97218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,741.60
          Fry Communications                                                  Contingent
          Attn: Managing Member                                               Unliquidated
          800 West Church Road                                                Disputed
          Mechanicsburg, PA 17055
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $136.47
          Glen Prettyman                                                      Contingent
          671 JE George Blvd.                                                 Unliquidated
          Omaha, NE 68132                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $12,904.56
          Growth Quest                                                        Contingent
          Attn: Managing Member                                               Unliquidated
          11225 Davenport St., Ste. 108                                       Disputed
          Omaha, NE 68154
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Howard Alexander                                                    Contingent
          1 Headley Court                                                     Unliquidated
          Denville, NJ 07834                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $32.10
          Ideal Pure Water                                                    Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 70                                                           Disputed
          Boys Town, NE 68010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 4 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28                            Page 19 of 54
 Debtor       DatabaseUSA.com LLC                                                                     Case number (if known)            BK-S-19-10001-BTB
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $313.48
          IMS Health, Inc.                                                    Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 8500                                                         Disputed
          Philadelphia, PA 19178
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $11,200,000.00
          Infogroup, Inc.
          Attn: Corporation Trust Company, R.A.                               Contingent
          Corporation Trust Center                                            Unliquidated
          1209 Orange Street                                                  Disputed
          Wilmington, DE 19801
                                                                             Basis for the claim:    Amended Judgment
          Date(s) debt was incurred 12/18/18
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,366.50
          Inspro, Inc.                                                        Contingent
          Attn: Managing Member                                               Unliquidated
          12702 Westport Pkwy., Ste. 200                                      Disputed
          Omaha, NE 68138
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Intermedia                                                          Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 03006818                                                     Disputed
          Sioux Falls, SD 57186
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Internal Revenue Service                                            Contingent
          PO Box 7346                                                         Unliquidated
          Philadelphia, PA 19101                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          Jackson Lewis P.C.                                                  Contingent
          PO Box 416019                                                       Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,711.64
          JangoMail                                                           Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 751024                                                       Disputed
          Dayton, OH 45475
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28                            Page 20 of 54
 Debtor       DatabaseUSA.com LLC                                                                     Case number (if known)            BK-S-19-10001-BTB
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,120.00
          Midlands Printing & Business Forms, Inc.                            Contingent
          Attn: Managing Member                                               Unliquidated
          10760 O Street                                                      Disputed
          Omaha, NE 68127
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          MUD                                                                 Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 3600                                                         Disputed
          Omaha, NE 68103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          NAPCO                                                               Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 654112                                                       Disputed
          Dallas, TX 75265
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nebraska Deptment of Revenue                                        Contingent
          Attn: Bankruptcy Dept.                                              Unliquidated
          1313 Farnam St., Ste. 100                                           Disputed
          Omaha, NE 68102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nevada Dept. of Taxation, Bankruptcy Sec                            Contingent
          555 E. Washington Ave., #1300                                       Unliquidated
          Las Vegas, NV 89101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          OPPD                                                                Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 3995                                                         Disputed
          Omaha, NE 68103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,744.89
          Polaris Recruitment Communications                                  Contingent
          Attn: Managing Member                                               Unliquidated
          12 West Central Ave.                                                Disputed
          Miamisburg, OH 45342
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28                            Page 21 of 54
 Debtor       DatabaseUSA.com LLC                                                                     Case number (if known)            BK-S-19-10001-BTB
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,256.56
          Publication Printing                                                Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 130                                                          Disputed
          Waterloo, NE 68069
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          Quest Venture Coordinators PVT, Ltd.                                Contingent
          Attn: Managing Member                                               Unliquidated
          F-10/1, Vasant Vihar                                                Disputed
          New Delhi 110057
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,108.14
          Red Fox Industries, Inc.                                            Contingent
          Attn: Managing Member                                               Unliquidated
          13 Red Fox Run                                                      Disputed
          Englishtown, NJ 07726
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $11,857.17
          ResponseGenius                                                      Contingent
          Attn: Managing Member                                               Unliquidated
          8544 Doverbrook Dr.                                                 Disputed
          Palm Beach Gardens, FL 33410
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,233.00
          Salesforce                                                          Contingent
          Attn: Managing Member                                               Unliquidated
          PO Box 203141                                                       Disputed
          Dallas, TX 75320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,100.00
          Sandler Training                                                    Contingent
          Attn: Managing Member                                               Unliquidated
          3480 W. Market St., Ste. 102                                        Disputed
          Akron, OH 44333
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,025.00
          Send4Us, Inc.                                                       Contingent
          Attn: Managing Member                                               Unliquidated
          20039 Boca West Drive                                               Disputed
          Boca Raton, FL 33434
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28                            Page 22 of 54
 Debtor       DatabaseUSA.com LLC                                                                     Case number (if known)            BK-S-19-10001-BTB
              Name

 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $5,600.00
           Status Labs                                                        Contingent
           Attn: Managing Member                                              Unliquidated
           151 South 1st, Ste. 100                                            Disputed
           Austin, TX 78704
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.48      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $14,720.00
           Third Eye, Inc.
           Attn: Managing Member                                              Contingent
           #15, 1st and 2nd Flr., 15th Cross                                  Unliquidated
           J.P. Nagar 6th Phase                                               Disputed
           Bangalore 560078
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.49      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $11,369.72
           Tracy Hyman                                                        Contingent
           2813 May Avenue                                                    Unliquidated
           Redondo Beach, CA 90278                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $740.30
           Tritz Plumbing                                                     Contingent
           Attn: Managing Member                                              Unliquidated
           4718 S 135th Street                                                Disputed
           Omaha, NE 68137
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.51      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            Unknown
           Vast Conference Calling                                            Contingent
           Attn: Managing Member                                              Unliquidated
           1960 East Grand Ave. #290                                          Disputed
           El Segundo, CA 90245
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.52      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            Unknown
           Verizon                                                            Contingent
           Attn: Managing Member                                              Unliquidated
           PO Box 15043                                                       Disputed
           Albany, NY 12212
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            Unknown
           Voice & Data Systems                                               Contingent
           Attn: Managing Member                                              Unliquidated
           8436 Wirt Street                                                   Disputed
           Omaha, NE 68134
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                        Case 19-10001-btb                       Doc 17        Entered 01/15/19 21:11:28                         Page 23 of 54
 Debtor       DatabaseUSA.com LLC                                                                  Case number (if known)           BK-S-19-10001-BTB
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1       Elizabeth A. Hoffman, Esq.
           Gregory C. Scaglione, Esq.                                                             Line      3.27
           Koley, Jessen Law Firm
           1125 South 103rd St., Ste. 800                                                               Not listed. Explain

           Omaha, NE 68124

 4.2       Infogroup, Inc.
           Attn: Managing Member                                                                  Line      3.27
           1020 E 1st Street
           Papillion, NE 68046                                                                          Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts
 5a. Total claims from Part 1                                                                         5a.          $                         0.00
 5b. Total claims from Part 2                                                                         5b.    +     $                11,348,008.05

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                              5c.          $                   11,348,008.05




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                     Case 19-10001-btb                         Doc 17     Entered 01/15/19 21:11:28                 Page 24 of 54

 Fill in this information to identify the case:

 Debtor name DatabaseUSA.com LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number (if known) BK-S-1 9-10001 -BTB
                                                                                                                                 D Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.


1. Does the debtor have any executory contracts or unexpired leases?
      D No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
      • Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal               Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1. State what the contract or Server Hosting
         lease is for and the nature of
         the debtor's interest

                  State the term remaining                                              Amazon Web Services
                                                                                        Attn: Managing Member
              List the contract number of any                                           PO Box 84023
                    government contract                                                 Seattle, WA 98124



 2.2. State what the contract or Vehicle Leases
         lease is for and the nature of
         the debtor's interest

                  State the term remaining                                              Aspen Leasing
                                                                                        Attn: Managing Member
              List the contract number of any                                           PO Box 27395
                    government contract                                                 Omaha, NE 68127



 2.3. State what the contract or Copier Lease
         lease is for and the nature of
         the debtor's interest

                  State the term remaining                                              Bishop Business
                                                                                        Attn: Managing Member
              List the contract number of any                                           4125 SO 94 Street
                    government contract                                                 Omaha,NE 68127



 2.4. State what the contract or                          Janitorial Services and
         lease is for and the nature of                    Supply
         the debtor's interest

                  State the term remaining                                              City Wide of Omaha
                                                                                        Attn: Managing Member
              List the contract number of any                                           13362 Chandler Rd.
                    government contract                                                 Omaha, NE 68138




Official Form 206G Schedule G: Executory Contracts and Unexpired Leases                                                                            Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                     Case 19-10001-btb                         Doc 17           Entered 01/15/19 21:11:28           Page 25 of 54

 Debtor 1 DatabaseUSA.com LLC                                                                    Case number (H known) BK-S-19-1 0001 -BTB
             First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases


 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


 2.5. State what the contract or                          Production software
         lease is for and the nature of
         the debtor's interest

                  State the term remaining                                               Data Services, Inc.
                                                                                         Attn: Managing Member
             List the contract number of any                                             31516 Winterplace Pkwy, Ste. 100
                   government contract                                                   Salisbury, MD 21802



 2.6. State what the contract or                          Autodialer for Sales
         lease is for and the nature of                   People
         the debtor's interest

                  State the term remaining                                               DialSource
                                                                                         Attn: Managing Member
             List the contract number of any                                             660 J Street, Ste. 460
                   government contract                                                   Sacramento, CA 95814



 2.7. State what the contract or                          Company E-Mail
         lease is for and the nature of                   Hosting
         the debtor's interest

                  State the term remaining                                               Intermedia
                                                                                         Attn: Managing Member
             List the contract number of any                                             PO Box 03006818
                   government contract                                                   Sioux Falls, SD 57186



 2.8. State what the contract or                          Accounting software
         lease is for and the nature of
         the debtor's interest

                  State the term remaining                                               Intuit
                                                                                         Attn: Managing Member
             List the contract number of any                                             2800 E. Commerce Center Place
                    government contract                                                  Tucson, AZ 85706



 2.9. State what the contract or                          Cost of data we sell
         lease is for and the nature of
         the debtor's interest

                  State the term remaining                                               ResearchUSA
                                                                                         Attn: Managing Member
             List the contract number of any                                             11211 John Gait Blvd.
                   government contract                                                   Omaha, NE 68137



 2.10. State what the contract or                         Sales Software
          lease is for and the nature of
          the debtor's interest
                                                                                         Salesforce
                  State the term remaining                                               Attn: Managing Member
                                                                                         PO Box 203141
             List the contract number of any                                             Dallas, TX 75320
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases                                                                      Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-10001-btb        Doc 17     Entered 01/15/19 21:11:28        Page 26 of 54

Debtor 1 DatabaseUSA.com LLC Case number (if known) BK-S-19-10001-BTB
       First Name Middle Name Last Name


      Additional Page if You Have More Contracts or Leases


2. List all contracts and unexpired leases State the name and mailing address for all other parties with
                                                      whom the debtor has an executory contract or unexpired
                                                      lease


           government contract



2.11. State what the contract or Rent
       lease is for and the nature of
       the debtor's interest

         State the term remaining v & R
                                              Attn: Managing Member
       List the contract number of any I1205 John Gait Blvd.
           government contract ' _ Omaha, NE 68137




Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bBstcase.com Best Case Bankmptcy
                     Case 19-10001-btb                           Doc 17   Entered 01/15/19 21:11:28               Page 27 of 54


 Fill in this information to identify the case:

 Debtor name DatabaseUSA.com LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number (if known) BK-S-1 9-10001 -BTB
                                                                                                                           ,d Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?


 • No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 D Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor Column 2: Creditor




             Name                                Mailing Address                                 Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                         DD
                                                 Street                                                                         DE/F
                                                                                                                                DG

                                                 City                 State Zip Code


    2.2                                                                                                                         DD
                                                 Street                                                                         DE/F
                                                                                                                                DG

                                                 City                 State Zip Code


    2.3                                                                                                                         DD
                                                 Street                                                                         DE/F
                                                                                                                                DG

                                                 City                 State Zip Code


    2.4                                                                                                                         DD
                                                 Street                                                                         DE/F
                                                                                                                                DG

                                                 City                 State Zip Code




Official Form 206H                                                          Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-201 8 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 19-10001-btb                       Doc 17   Entered 01/15/19 21:11:28                   Page 28 of 54



 Fill in this information to identify the case:

 Debtor name DatabaseUSA.com LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA


 Case number (if known) BK-S-19-10001-BTB
                                                                                                                               D Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy 04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

1/nifuln ln"
1. Gross revenue from business


      D None.


      Identify the beginning and ending dates of the debtor's fiscal year,            Sources of revenue                           Gross revenue
      which may be a calendar year                                                    Check all that apply                         (before deductions and
                                                                                                                                   exclusions)

       For prior year:                                                                    Operating a business                              $9,005,000.00
       From 1/01/2018 to 12/31/2018
                                                                                       D Other



       For year before that:                                                              Operating a business                              $8,500,000.00
       From 1/01/2017 to 12/31/2017
                                                                                      D Other



       For the fiscal year:                                                            • Operating a business                               $8,150,000.00
       From 1/01/2016 to 12/31/2016
                                                                                      D Other

2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
    and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1 .

      D None.


                                                                                      Description of sources of revenue            Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       For prior year:
       From 1/01/2018 to 12/31/2018                                                   Dividends from Hugo Dunhill                                    $551.00


             List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before
    filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/1 9
    and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                             Best Case Bankruptcy
                       Case 19-10001-btb                       Doc 17       Entered 01/15/19 21:11:28                 Page 29 of 54
 Debtor DatabaseUSA.com LLC                                                                         Case number (if known) BK-S-19-1 0001 -BTB




      D None.


       Creditor's Name and Address                                        Dates               Total amount of value Reasons for payment or transfer
                                                                                                                         Check all that apply
              SEE ATTACHED SUMMARY                                                                           $0.00 D Secured debt
                                                                                                                         D Unsecured loan repayments
                                                                                                                         D Suppliers or vendors
                                                                                                                         D Services
                                                                                                                         D Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year Before filing this case on debts owed to an insider or guaranteed
    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      D None.


       Insider's name and address                                        Dates                Total amount of value Reasons for payment or transfer
       Relationship to debtor
       4.1. SEE ATTACHED SUMMARY                                                                             $0.00


5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.


         None

       Creditor's name and address                             Describe of the Property                              Date                       Value of property


6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
    of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
    debt.


         None

       Creditor's name and address                             Description of the action creditor took               Date action was                      Amount
                                                                                                                     taken

             Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
    in any capacity—within 1 year before filing this case.

      D None.


              Case title                                       Nature of case Court or agency's name and                     Status of case
              Case number                                                         address
       7.1. Infogroup, Inc,                                                               United States District Court        D Pending
              vs.                                                                         District of Nebraska                • On appeal
              DatabaseUSA.com LLC and                                                     586 Federal Building
                                                                                                                              D Concluded
              Vinod Gupta                                                                 100 Centennial Mail North
              8:14-cv-00049                                                               Lincoln, NE 68508




Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                  Best Case Bankruptcy
                       Case 19-10001-btb                       Doc 17         Entered 01/15/19 21:11:28                      Page 30 of 54
 Debtor DatabaseUSA.com LLC                                                                                 Case number (if known) BK-S-19-1 0001 -BTB




              Case title                                       Nature of case               Court: or agency's name and            Status of case
              Case number                                                                   address
       7.2. Infogroup, Inc. et al                                                           United State Court of                  • Pending
              vs.                                                                           Appeals 8th Cir.                       D On appeal
              DatabaseUSA LLC                                                               111 South 10th St, Room
                                                                                                                                   D Concluded
              18-3723                                                                       24.329
                                                                                            Saint Louis, MO 63102

       7.3. DatabaseUSA.com LLC vs.                                                         United States District Court           • Pending
             Blake Van Gilder et al.,                                                       District of Nebraska                   D On appeal
             17-CV-00386                                                                    586 Federal Building
                                                                                                                                   D Concluded
                                                                                            100 Centennial Mail North
                                                                                            Lincoln, NE 68508


8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
    receiver, custodian, or other court-appointed officer within 1 year before filing this case.


      • None



             Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
    the gifts to that recipient is less than $1,000


         None

              Recipient's name and address                     Description of the gifts or contributions                  Dates given                          Value


             Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.


         None

       Description of the property lost and                    Amount of payments received for the loss                   Dates of loss          Value of property
       how the loss occurred                                                                                                                                  lost
                                                               If you have received payments to cover the loss, for
                                                               example, from insurance, government compensation, or
                                                               tort liability, list the total received.

                                                               List unpaid claims on Official Form 106A/B (Schedule
                                                               A/B: Assets - Real and Personal Property).


             Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

      D None.




Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com                                                                                    Best Case Bankruptcy
                       Case 19-10001-btb                       Doc 17         Entered 01/15/19 21:11:28                  Page 31 of 54
 Debtor DatabaseUSA.com LLC                                                                             Case number (if known) BK-S-19-1 0001 -BTB




                Who was paid or who received                        If not money, describe any property transferred Dates                     Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1. Garman Turner Gordon LLP
                650 White Drive
                Ste. 100
                LasVegas,NV89119                                                                                         12/31/18                    $50,000.00

                Email or website address



                Who made the payment, if not debtor?
                Amounts paid on Debtor's behalf by
                Everest Group, LLC



       11.2. Dvorak Law Group
                13625 California St. #110
                Omaha, NE 68154                                                                                          12/31/18                    $70,000.00

                Email or website address



                Who made the payment, if not debtor?
                Amounts paid on Debtor's behalf by
                Everest Group, LLC




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


          None.


       Name of trust or device                                      Describe any property transferred              Dates transfers           Total amount or
                                                                                                                   were made                              value


13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


      • None.


              Who received transfer?                            Description of property transferred or Date transfer                         Total amount or
              Address                                           payments received or debts paid in exchange was made                                   value

              Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.



          Does not apply

                Address                                                                                               Dates of occupancy
                                                                                                                      From-To


             Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?


Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                                 page 4
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                             Best Case Bankruptcy
                        Case 19-10001-btb                        Doc 17        Entered 01/15/19 21:11:28                Page 32 of 54
 Debtor DatabaseUSA.com LLC                                                                            Case number (if known) BK-S-19-1 0001 -BTB




            No. Go to Part 9.
      D Yes. Fill in the information below.



                 Facility name and address                       Nature of the business operation, including type of services         If debtor provides meals
                                                                 the debtor provides                                                  and housing, number of
                                                                                                                                      patients in debtor's care

               Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?


      • No.

      D Yes. State the nature of the information collected and retained.

17; Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401 (k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?


      • No, Go to Part 10.
      D Yes. Does the debtor serve as plan administrator?



lamaui^ Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
   Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      D None
                 Financial Institution name and                  Last 4 digits of       Type of account or        Date account was                Last balance
                 Address                                         account number         instrument                closed, sold,               before closing or
                                                                                                                  moved,or                             transfer
                                                                                                                  transferred

       18.1.     Frontier Bank                                   XXXX-2401               • Checking               January 2018                       Unknown
                 8380 Glynoaks Dr.                                                       D Savings
                 Lincoln, NE 68516
                                                                                         D Money Market
                                                                                         D Brokerage
                                                                                         D Other

       18.2. Frontier Bank                                       XXXX-2428                 Checking               September 2018                     Unknown
                 8380 Glynoaks Dr.                                                       D Savings
                 Lincoln, NE 68516
                                                                                         D Money Market
                                                                                         D Brokerage
                                                                                         D Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




          None

       Depository institution name and address                        Names of anyone with              Description of the contents            Do you still
                                                                      access to it                                                             have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy                                                                    page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestaase.com                                                                              Best Case Bankruptcy
                    Case 19-10001-btb                  Doc 17         Entered 01/15/19 21:11:28                      Page 33 of 54
 Debtor DatabaseUSA.com LLC Case number (if known) BK-S-19-10001 -BTB




        None

      Facility name and address Names of anyone with Description of the contents Do you still
                                    access to it have it?


           Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.


    • None



           Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

     S/te means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
     owned, operated, or utilized.


     Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
     similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


     • No.
     D Yes. Provide details below.

      Case title Court or agency name and Nature of the case Status of case
      Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?


     • No.

     D Yes. Provide details below.

      Site name and address Governmental unit name and Environmental law, if known Date of notice
                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?


     • No.

     D Yes. Provide details below.

      Site name and address Governmental unit name and Environmental law, if known Date of notice
                                     address

ISRIJBKI^ Details About the Debtor's Business or Connections to Any Business
                                                                                                                         /
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.


     • None

   Business name address Describe the nature of the business Employer Identification number
                                                                                                      Do not include Social Security number or ITIN.


                                                                                                      Dates business existed

Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-201 8 Best Case, LLC - vwm.bestcase.com Best Case Bankruptcy
                     Case 19-10001-btb                Doc 17         Entered 01/15/19 21:11:28                      Page 34 of 54
Debtor DatabaseUSA.com LLC Case number (if known) BK-S-19-10001 -BTB




26. Books, records, and financial statements
   26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.
        D None

     Name                        and               address                             Date                   of        service
                                                                                                                                     From-To

     26a.1. DatabaseUSA-com LLC 1/1/17-1/1/19
        11211 John Gait Blvd.
        Omaha,NE 68137

     26a.2. Lutz Accounting 1/1/17-1/1/19
       13616 California Steet, Ste. 300
       Omaha,NE68154

   26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
        within 2 years before filing this case.

        D None

     Name                        and               address                             Date                   of        service
                                                                                                                                    From-To

     26b.1. DatabaseUSA.com LLC 1/1/17-1/1/19
        11211 John Gait Blvd.
        Omaha,NE 68137
     Name                        and               address                            Date                   of         service
                                                                                                                           From-To
     26b.2. Lutz Accounting 1/1/17-1/1/19 *\
       13616 California Steet, Ste. 300
       Omaha,NE68154

   26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

        D None

     Name and address If any books of account and records are
                                           unavailable, explain why
     26c.1. DatabaseUSA.com LLC
                  11211 John Gait Blvd.
                  Omaha,NE68137

     26c.2. Lutz Accounting
                  13616 California Steet, Ste. 300
                  Omaha,NE68154

   26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
        statement within 2 years before filing this case.

        D None

     Name and address
     26cU. Everest Group, LLC
                  Attn: Incorp Services, Inc., R.A.
                  3773 Howard Hughes Pkwy., Ste. 500S
                  LasVegas,NV89169

     26d.2. Shareholders




27. Inventories
   Have any inventories of the debtor's property been taken within 2 years before filing this case?



Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-201 8 Best Case, LLC - www.bestoase.com Best Case Bankruptcy
                    Case 19-10001-btb                 Doc 17         Entered 01/15/19 21:11:28                    Page 35 of 54
Debtor DatabaseUSA.com LLC Case number (if known) BK-S-19-10001-BTB




          No
     D Yes. Give the details about the two most recent inventories.

             Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
             inventory or other basis) of each inventory

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

      Name                                   Address                                            Position and nature of any                % of interest, if
                                                                                                interest                                  any
      Everest Group, LLC                     Attn: Incorp Services, Inc. R.A.                   Controlling Shareholder                   90.13%
                                             3773 Howard Hughes Pkwy., Ste.
                                             500S
                                             LasVegas,NV89169
      Name                                   Address                                            Position and nature of any                % of interest, if
                                                                                                interest                                  any
      Fred Vakili                            11211 John Gait Blvd.                              Manager                                   4.51
                                             Omaha, NE 68137




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?



     • No
     D Yes. Identify below.



30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?


     • No
     D Yes. Identify below.

             Name and address of recipient Amount of money or description and value of Dates Reason for
                                         property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?


     • No
     D Yes. Identify below.

   Name of the parent corporation Employer Identification number of the parent
                                                     corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?


     • No
     D Yes. Identify below.

   Name of the pension fund Employer Identification number of the parent
                                                 corporation




Official Form 207 Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2018 Best Case, LLC-www.bestease.com Best Case Bankruptcy
                   Case 19-10001-btb                 Doc 17          Entered 01/15/19 21:11:28                    Page 36 of 54
 Debtor DatabaseUSA.com LLC Case number aiknown) BK-S-19-10001-BTB




          Signature and Declaration

    WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
    connection with a bankruptcy case can result in fines up to $500,000 or Imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.

    I have examined the Information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
    and correct.


    I declare under penalty of perjury that the foregoing is true and correct.

Executed on January 15, 2019

                                                                Fred Vakili
Signature of indj^Tdual stgidng'bn behalf of the debtor Printed name

 Position or relatiSfiship to debtor Manager

Are additional pages to Statement of Financial Affairs for Non-lndividuals Filing for Bankruptcy (Official Form 207) attached?
•No
D Yes




Official Form 207 Statement of Financial Affairs for Non-lndlviduals Filing for Bankruptcy page 9

Software Copyright (c) 1996-201 S Best Case, LLC - www beslcase.com Besl Case Bankruptcy
                  Case 19-10001-btb                 Doc 17          Entered 01/15/19 21:11:28                     Page 37 of 54

B2030 (Form 2030) (12/15)
                                                    United States Bankruptcy Court
                                                                 District of Nevada

 In re DatabaseUSA.com LLC Case No. BK-S-19-10001-BTB
                                                                            Debtor(s) Chapter 11

                      DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition m bankruptcy, or agreed to be paid to me, for services rendered or to
     be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

           For legal services, I have agreed to accept $ _ 50,000.00

           Prior to the filing of this statement I have received $ 50,000.00

           Balance                                               Due                           $          0.00

2. The source of the compensation paid to me was:

           LI Debtor S3 Other (specify): Everest Group LLC

3. The source of compensation to be paid to me is:

           Q Debtor 6g Other (specify): Everest Group LLC

4. [_] I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.


           I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
           copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:


     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
     b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
     d. [Other provisions as needed]
                Represent client in contested bankruptcy matters

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:




                                                                   CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

    January 15,2019                                                         /s/Teresa M. Pilatowicz
    Date                                                                   Teresa M. Pilatowicz 9605
                                                                           Signature of Attorney
                                                                           Carman Turner Gordon LLP
                                                                           650 White Drive, Ste. 100
                                                                           LasVegas,NV89119
                                                                           725-777-3000
                                                                           Name of law firm




''Counsel has received a retainer of $50,000.00. Counsel will file fee applications seeking approval of payment of its fees
          on an hourly basis.


Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase.com Best Case Bankruptcy
                Case 19-10001-btb                     Doc 17           Entered 01/15/19 21:11:28                          Page 38 of 54

                                                       United States Bankruptcy Court
                                                                      District of Nevada
 In re DatabaseUSA.com LLC Case No. BK.S-19-10001-BTB
                                                                                 Debtors) Chapter 11

                                                  LIST OF EQUITY SECURH-Y HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case


Name and last known address or place of Security Class Number of Securities Kind of Interest
business of holder

Everest                                Group,                              LLC                      90.13%
Attn: Incorp Services, Inc., R.A.
3773 Howard Hughes Pkwy., Ste. 500S
Las Vegas, NV 89169


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

          1, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.




Date JanuarytS, 2019 Signature



                   Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both,
                                                                     18U.S.C.§§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.beslcase.com Best Case Banknjplcy
                Case 19-10001-btb               Doc 17        Entered 01/15/19 21:11:28                  Page 39 of 54




                                               United States Bankruptcy Court
                                                            District of Nevada
 In re DatabaseUSA.com LLC Case No. BK-S-19-10001 -BTB
                            Debtor(s) Chapter 11




                                   VERIFICATION OF CREDITOR MATRDC


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




Date: January 15,2019
                                                         Fred Vakili/Managel
                                                                              ^//—^
                                                         Signer/Title




Software Cop>righl (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-10001-btb   Doc 17   Entered 01/15/19 21:11:28   Page 40 of 54




               AC Business Media
               Attn: Managing Member
                201 N Main Street
                Fort Atkinson, WI 53538

               ADP, LLC
               Attn: Managing Member
               1851 N Rosier Drive MS-100
                El Paso, TX 79912

               Amazon Web Services
               Attn: Managing Member
                PO Box 84023
                Seattle, WA 98124

               ARadius Group
               Attn: Managing Member
                4700 F Street
                Omaha, NE 68117

               Aspen Leasing
               Attn: Managing Member
                PO Box 27395
                Omaha, NE 68127

               AT&T
               Attn: Managing Member
                PO Box 6416
                Carol Stream, IL 60197

               BackgroundlOl.corn
               Attn: Managing Member
                PO Box 3168
                Peabody, MA 01961

               Bishop Business
               Attn: Managing Member
                4125 SO 94 Street
                Omaha, NE 68127

                Caryn Trazi
                21 Franklin Street
               Wakefield, MA 01880

                CenturyLink
               Attn: Managing Member
                PO box 91154
                Seattle, WA 98111

               Cisco
               Attn: Managing Member
                16720 Collections Center Dr
                Chicago, IL 60693
Case 19-10001-btb   Doc 17   Entered 01/15/19 21:11:28   Page 41 of 54




               City Wide of Omaha
               Attn: Managing Member
               13362 Chandler Rd.
               Omaha, NE 68138

               Clearfly Communications
               Attn: Managing Member
               Dept LA 24287
               Pasadena, CA 91185

               Cox
               Attn: Managing Member
               PO Box 2742
               Omaha, NE 68103

               Data Services, Inc.
               Attn: Managing Member
               31516 Winterplace Pkwy., Ste. 100
               Salisbury, MD 21802

               Dave Johnson
               26 Van Camp Dr.
               Omaha, NE 68130

               DialSource
               Attn: Managing Member
               660 J Street, Ste. 460
               Sacramento, CA 95814

               Direct Marketing Assoc of Washington
               Attn: Managing Member
               11709 Bowman Greeb Dr.
               Reston, VA 20190

               Domina Law Group
               Attn: Managing Member
               2425 S. 144th Street
               Omaha, NE 68144

               Douglas County Treasurer
               Attn: Bankruptcy Dept.
               1616 8th St., 2nd Floor
               Minden, NV 89423

               E-Printwerx International LLC
               Attn: Managing Member
               PO Box 12634
               Scottsdale, AZ 85267

               Elizabeth A. Hoffman, Esq.
               Gregory C. Scaglione, Esq.
               Koley, Jessen Law Firm
               1125 South 103rd St., Ste. 800
               Omaha, NE 68124
Case 19-10001-btb   Doc 17   Entered 01/15/19 21:11:28   Page 42 of 54




               Everest Group LLC
               Attn: Incorp Services, Inc., R.A.
                3773 Howard Hughes Pkwy., Ste. 500S
               Las Vegas, NV 89169

               Expresscopy.corn
               Attn: Managing Member
                6623 NE 59th Place
                Portland, OR 97218

               Fry Communications
               Attn: Managing Member
               800 West Church Road
               Mechanicsburg, PA 17055

               Glen Prettyman
               671 JE George Blvd.
               Omaha, NE 68132

               Growth Quest
               Attn: Managing Member
               11225 Davenport St., Ste. 108
               Omaha, NE 68154

               Howard Alexander
               1 Headley Court
                Denville, NJ 07834

               Ideal Pure Water
               Attn: Managing Member
               PO Box 70
               Boys Town, NE 68010

               IMS Health, Inc.
               Attn: Managing Member
                PO Box 8500
                Philadelphia, PA 19178

                Infogroup, Inc.
               Attn: Managing Member
                1020 E 1st Street
                Papillion, NE 68046

                Inspro, Inc.
               Attn: Managing Member
               12702 Westport Pkwy., Ste. 200
               Omaha, NE 68138

               Intermedia
               Attn: Managing Member
                PO Box 03006818
                Sioux Falls, 3D 57186
Case 19-10001-btb   Doc 17   Entered 01/15/19 21:11:28   Page 43 of 54




                Internal Revenue Service
                PO Box 7346
                Philadelphia, PA 19101

                Intuit
               Attn: Managing Member
               2800 E. Commerce Center Place
               Tucson, AZ 85706

                Jackson Lewis P.C.
               PO Box 416019
               Boston, MA 02241

                JangoMail
               Attn: Managing Member
                PO Box 751024
                Dayton, OH 45475

               Midlands Printing & Business Forms, Inc.
               Attn: Managing Member
               10760 0 Street
               Omaha, NE 68127

               MUD
               Attn: Managing Member
               PO Box 3600
               Omaha, NE 68103

               NAPCO
               Attn: Managing Member
                PO Box 654112
                Dallas, TX 75265

               Nebraska Deptment of Revenue
               Attn: Bankruptcy Dept.
               1313 Farnam St., Ste. 100
               Omaha, NE 68102

               Nevada Dept. of Taxation, Bankruptcy Sec
               555 E. Washington Ave . , #1300
               Las Vegas, NV 89101

               OPPD
               Attn: Managing Member
               PO Box 3995
               Omaha, NE 68103

               Polaris Recruitment Communications
               Attn: Managing Member
               12 West Central Ave.
               Miamisburg, OH 45342
Case 19-10001-btb   Doc 17   Entered 01/15/19 21:11:28   Page 44 of 54




               Publication Printing
               Attn: Managing Member
               PO Box 130
               Waterloo, NE 68069

               Quest Venture Coordinators PVT, Ltd.
               Attn: Managing Member
               F-10/1, Vasant Vihar
               New Delhi 110057

               Red Fox Industries, Inc.
               Attn: Managing Member
               13 Red Fox Run
               Englishtown, NJ 07726

               ResearchUSA
               Attn: Managing Member
               11211 John Gait Blvd.
               Omaha, NE 68137

               ResponseGenius
               Attn: Managing Member
               8544 Doverbrook Dr.
               Palm Beach Gardens, FL 33410

               Salesforce
               Attn: Managing Member
               PO Box 203141
               Dallas, TX 75320

               Sandier Training
               Attn: Managing Member
               3480 W. Market St., Ste. 102
               Akron, OH 44333

               Send4Us, Inc.
               Attn: Managing Member
               20039 Boca West Drive
               Boca Raton, FL 33434

               Status Labs
               Attn: Managing Member
               151 South 1st, Ste. 100
               Austin, TX 78704

               Third Eye, Inc.
               Attn: Managing Member
               #15, 1st and 2nd Fir., 15th Cross
               J.P. Nagar 6th Phase
               Bangalore 560078

               Tracy Hyman
               2813 May Avenue
               Redondo Beach, CA 90278
Case 19-10001-btb   Doc 17   Entered 01/15/19 21:11:28   Page 45 of 54




                Tritz Plumbing
               Attn: Managing Member
                4718 S 135th Street
                Omaha, NE 68137

               V&R
               Attn: Managing Member
                11205 John Gait Blvd.
                Omaha, NE 68137

               Vast Conference Calling
               Attn: Managing Member
                1960 East Grand Ave. #290
                El Segundo, CA 90245

               Verizon
               Attn: Managing Member
               PO Box 15043
               Albany, NY 12212

               Voice & Data Systems
               Attn: Managing Member
                8436 Wirt Street
                Omaha, NE 68134

                United States Attorney's Office
                District of Nevada
                501 Las Vegas Blvd. South
                Suite 1100
                Las Vegas, NV 89101

                Attorney General
                U.S. Dept. of Justice
                950 Pennsylvania Ave., NW
                Washington, DC 20530

                Office of the Attorney General
                Grant Sawyer Building
                555 E. Washington Ave., Ste. 3900
                Las Vegas, NV 89101
              Case 19-10001-btb            Doc 17       Entered 01/15/19 21:11:28              Page 46 of 54




                                           United States Bankruptcy Court
                                                      District of Nevada

 In re DatabaseUSA.com LLC Case No. BK-S-19-10001-BTB
                                                                 Debtor(s) Chapter 11




                              CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)


Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for DatabaseUSA.com LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
Everest Group, LLC
Attn: Incorp Services, Inc., R.A.
3773 Howard Hughes Pkwy., Ste. 500S
LasVegas,NV89169




D None [Check if applicable}




January 15, 2019 /S/ Teresa M. Pilatowicz
Date Teresa M. Pilatowicz 9605
                                                  Signature of Attorney or Litigant
                                                  Counsel for DatabaseUSA.com LLC
                                                  Garman Turner Gordon LLP
                                                  650 White Drive, Ste. 100
                                                  LasVegas,NV89119
                                                  725-777-3000
                                                  tpilatowicz@gtg.lega!




Software Copyright (c) 1996-2018 Best Case, LLC - www.b6stcasB.com Best Case Bankruptcy
                Case 19-10001-btb                Doc 17     Entered 01/15/19 21:11:28            Page 47 of 54

Name, Address, Telephone No. & I.D. No.
Teresa M. Pilatowicz 9605
650 White Drive, Ste. 100
LasVegas,NV89118
725.777-3000
9605 NV

               UNITED STATES BANKRUPTCY COURT
                                District of Nevada


In                               Re                                   I
DatabaseUSA.com LLC
                                                                            i BANKRUPTCY NO. BK-S-19-10001-BTB
                                                                             CHAPTER NO. 11
                                                                Debtor(s)


                                    DECLARATION RE: ELECTRONIC FILING OF PETITION
                                     SCHEDULES, STATEMENTS AND PLAN (if applicable)
PART I - DECLARATION OF PETITIONER
         I fWel Fred Vakili and _, the undersigned debtor(s) hereby declare under penalty of perjury that
the information I have given my attorney and the information provided in the electronically filed petition, statements,
schedules, amendments and plan (if applicable) as indicated above is true arid correct. I consent to my attorney filing my
petition, this declaration, statements, schedules and plan (if applicable) as indicated above to the United States
Bankruptcy Court. I understand that this DECLARATION RE: ELECTRONIC FILING is to be filed with the Clerk once all
schedules have been filed electronically but, in no event, no later than 15 days following the date the petition was
electronically filed. I understand that failure to file the signed original of this DECLARATION will cause my case to be
dismissed pursuant to 11 U.S.C. § 707(a)(3) without further notice.
         a If petitioner is an individual whose debts are primarily consumer debts and has chosen to file under
                   chapter 7 or 13. I am aware that I may proceed under chapter 7,11,12, or 13 of 11 United States Code,
                  understand the relief available under each such chapter, and choose to proceed under chapter 7 or 13. I
                 request relief in accordance with the chapter specified in this petition.
        • [If petitioner is a corporation or partnership] I declare under penalty of perjury that the information
                 provided in this petition is true and correct, and that I have been authorized to file this petition on behalf of
                 the debtor. The debtor requests relief in accordance with the chapter specified in this petition.
Dated: January 15,2019

                            Signed:
                                          Fred Vakili/Manager
                                              (Applicant)
PART II - DECLARATION OF ATTORNEY
        I, the attorney for the petitioner named in the foregoing petition, declare that, I have informed the petitioner that
[he or she] may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each such chapter.
Dated: January 15,2019
                                           /s/ Teresa M. Pilatowicz
                            Signed:
                                          Teresa M. Pilatowicz 9605
                                           Attorney for Debtor(s)




Software Copyright (c) 1996-201 8 Best Case, LLC - wnm.beslcase.com Besl Case Bankruptcy
                                           Case 19-10001-btb                  Doc 17          Entered 01/15/19 21:11:28   Page 48 of 54

                                                      SOFA               PART 2                   QUESTION NO. 3
Name                                       Date       Address                                                             Payment        Reason for Payment
360Science Inc                             10/10/2018 7427 N Lamar Blvd Suite 201 Austin, TX 78752                            9,708.96   Data Processing Software
360Science Inc Total                                                                                                          9,708.96
AC Business Media                          10/11/2018 201 N Main St Ft. Atkinson, WI 53538                                    7,500.00   Advertising
AC Business Media                           11/7/2018 201 N Main St Ft. Atkinson, WI 53538                                    2,333.00   Advertising
AC Business Media                          12/19/2018 201 N Main St Ft. Atkinson, WI 53538                                    2,333.00   Advertising
AC Business Media Total                                                                                                      12,166.00
Amazon Web Services                        12/19/2018 P O Box 84023 Seattle, WA 98124-8423                                    5,196.45   Server Hosting
Amazon Web Services                        10/10/2018 P O Box 84023 Seattle, WA 98124-8423                                    5,126.98   Server Hosting
Amazon Web Services                        12/19/2018 P O Box 84023 Seattle, WA 98124-8423                                    5,013.95   Server Hosting
Amazon Web Services Total                                                                                                    15,337.38
Blue Cross Blue Shield of Nebraska          11/7/2018 P. O. Box 3801 Omaha, NE 68103-0801                                    19,079.17   Group Health Insurance
Blue Cross Blue Shield of Nebraska         12/19/2018 P. O. Box 3801 Omaha, NE 68103-0801                                    18,380.69   Group Health Insurance
Blue Cross Blue Shield of Nebraska          11/7/2018 P. O. Box 3801 Omaha, NE 68103-0801                                    16,983.73   Group Health Insurance
Blue Cross Blue Shield of Nebraska Total                                                                                     54,443.59
Caryn Trazi                                11/27/2018 21 Franklin St Wakefield, MA 01880                                      5,916.66   Contractor Payment
Caryn Trazi                                10/11/2018 21 Franklin St Wakefield, MA 01880                                      4,853.39   Contractor Payment
Caryn Trazi                                12/20/2018 21 Franklin St Wakefield, MA 01880                                      3,931.96   Contractor Payment
Caryn Trazi Total                                                                                                            14,702.01
City Wide of Omaha                         10/10/2018   13362 Chandler Road Omaha, NE 68138                                   2,354.00   Janitorial Service and Supplies
City Wide of Omaha                         11/12/2018   13362 Chandler Road Omaha, NE 68138                                   2,354.00   Janitorial Service and Supplies
City Wide of Omaha                         12/19/2018   13362 Chandler Road Omaha, NE 68138                                   2,354.00   Janitorial Service and Supplies
City Wide of Omaha                         12/19/2018   13362 Chandler Road Omaha, NE 68138                                   1,796.26   Janitorial Service and Supplies
City Wide of Omaha                         12/31/2018   13362 Chandler Road Omaha, NE 68138                                   1,466.31   Janitorial Service and Supplies
City Wide of Omaha                         10/10/2018   13362 Chandler Road Omaha, NE 68138                                   1,164.89   Janitorial Service and Supplies
City Wide of Omaha                         10/17/2018   13362 Chandler Road Omaha, NE 68138                                     931.06   Janitorial Service and Supplies
City Wide of Omaha                          11/7/2018   13362 Chandler Road Omaha, NE 68138                                     845.78   Janitorial Service and Supplies
City Wide of Omaha                         12/20/2018   13362 Chandler Road Omaha, NE 68138                                     796.60   Janitorial Service and Supplies
City Wide of Omaha                         10/22/2018   13362 Chandler Road Omaha, NE 68138                                     260.72   Janitorial Service and Supplies
City Wide of Omaha Total                                                                                                     14,323.62
Clearfly Communications                     11/7/2018 Dept LA 24287 Pasadena, CA 91185-4287                                     802.25   Telephone Service
Clearfly Communications                     10/5/2018 Dept LA 24287 Pasadena, CA 91185-4287                                     793.87   Telephone Service
Clearfly Communications                     12/4/2018 Dept LA 24287 Pasadena, CA 91185-4287                                     776.28   Telephone Service
Clearfly Communications Total                                                                                                 2,372.40
Cox Business Services                      10/31/2018 P O Box 2742 Omaha, NE 68103-2742                                       2,175.78   Internet And Electricity
Cox Business Services                      11/30/2018 P O Box 2742 Omaha, NE 68103-2742                                       2,175.62   Internet And Electricity
Cox Business Services                       10/3/2018 P O Box 2742 Omaha, NE 68103-2742                                       2,174.79   Internet And Electricity
Cox Business Services Total                                                                                                   6,526.19
Data Services, Inc.                         11/7/2018 31516 Winterplace Parkway, Suite 100 Salisbury, MD 21802-2478           8,400.00   Data Processing Software
Data Services, Inc.                        12/19/2018 31516 Winterplace Parkway, Suite 100 Salisbury, MD 21802-2478           8,400.00   Data Processing Software
Data Services, Inc. Total                                                                                                    16,800.00
Domina Law Group pc llo                    10/29/2018   2425 S. 144th St Omaha, NE   68144                                   99,026.97   Legal Fees
Domina Law Group pc llo                    12/21/2018   2425 S. 144th St Omaha, NE   68144                                    9,793.17   Legal Fees
Domina Law Group pc llo                    10/10/2018   2425 S. 144th St Omaha, NE   68144                                    7,042.48   Legal Fees
Domina Law Group pc llo                    12/21/2018   2425 S. 144th St Omaha, NE   68144                                    1,978.60   Legal Fees
Domina Law Group pc llo Total                                                                                               117,841.22
Everest Credit Card Clearing Account        12/6/2018                                                                        21,477.58   Credit Card Fees
Everest Credit Card Clearing Account        11/9/2018                                                                        21,051.99   Credit Card Fees
Everest Credit Card Clearing Account        10/8/2018                                                                        19,782.41   Credit Card Fees
Everest Credit Card Clearing Account       12/21/2018                                                                        11,304.96   Credit Card Fees
                                             Case 19-10001-btb                   Doc 17        Entered 01/15/19 21:11:28   Page 49 of 54


Everest Credit Card Clearing Account          10/5/2018                                                                       4,672.54   Credit Card Fees
Everest Credit Card Clearing Account         11/12/2018                                                                       3,413.81   Credit Card Fees
Everest Credit Card Clearing Account         12/21/2018                                                                       2,771.12   Credit Card Fees
Everest Credit Card Clearing Account         11/27/2018                                                                         479.24   Credit Card Fees
Everest Credit Card Clearing Account         11/14/2018                                                                           4.50   Credit Card Fees
Everest Credit Card Clearing Account Total                                                                                   84,958.15
Everest Group LLC                            10/25/2018 11144 Mockingbird Drive Omaha, NE 68137                               1,106.50   Business Travel
Everest Group LLC Total                                                                                                       1,106.50
Fred Vakili                                   10/3/2018   P.O. Box 27184 Omaha, NE 68127                                      4,136.50   Expense Reimbursement
Fred Vakili                                  10/17/2018   P.O. Box 27184 Omaha, NE 68127                                      1,557.58   Expense Reimbursement
Fred Vakili                                  12/21/2018   P.O. Box 27184 Omaha, NE 68127                                      1,261.22   Expense Reimbursement
Fred Vakili                                  12/21/2018   P.O. Box 27184 Omaha, NE 68127                                      1,209.90   Expense Reimbursement
Fred Vakili                                  11/12/2018   P.O. Box 27184 Omaha, NE 68127                                      1,177.01   Expense Reimbursement
Fred Vakili                                   10/3/2018   P.O. Box 27184 Omaha, NE 68127                                      1,091.41   Expense Reimbursement
Fred Vakili                                  10/17/2018   P.O. Box 27184 Omaha, NE 68127                                      1,058.94   Expense Reimbursement
Fred Vakili                                  10/26/2018   P.O. Box 27184 Omaha, NE 68127                                        943.41   Expense Reimbursement
Fred Vakili                                  12/21/2018   P.O. Box 27184 Omaha, NE 68127                                        689.67   Expense Reimbursement
Fred Vakili Total                                                                                                            13,125.64
Glenn Prettyman                               11/5/2018   671 JE George Blvd Omaha, NE 68132                                  2,000.00   Expense Reimbursement
Glenn Prettyman                              12/11/2018   671 JE George Blvd Omaha, NE 68132                                  2,000.00   Expense Reimbursement
Glenn Prettyman                              10/10/2018   671 JE George Blvd Omaha, NE 68132                                  1,329.09   Expense Reimbursement
Glenn Prettyman                               10/3/2018   671 JE George Blvd Omaha, NE 68132                                    973.65   Expense Reimbursement
Glenn Prettyman                              11/27/2018   671 JE George Blvd Omaha, NE 68132                                    854.54   Expense Reimbursement
Glenn Prettyman                              10/10/2018   671 JE George Blvd Omaha, NE 68132                                    850.00   Expense Reimbursement
Glenn Prettyman                              12/11/2018   671 JE George Blvd Omaha, NE 68132                                    703.18   Expense Reimbursement
Glenn Prettyman                              10/11/2018   671 JE George Blvd Omaha, NE 68132                                    574.83   Expense Reimbursement
Glenn Prettyman                              11/27/2018   671 JE George Blvd Omaha, NE 68132                                    461.11   Expense Reimbursement
Glenn Prettyman                              10/11/2018   671 JE George Blvd Omaha, NE 68132                                    451.40   Expense Reimbursement
Glenn Prettyman                              10/10/2018   671 JE George Blvd Omaha, NE 68132                                    300.00   Expense Reimbursement
Glenn Prettyman                               10/3/2018   671 JE George Blvd Omaha, NE 68132                                     83.94   Expense Reimbursement
Glenn Prettyman                               11/7/2018   671 JE George Blvd Omaha, NE 68132                                     45.00   Expense Reimbursement
Glenn Prettyman Total                                                                                                        10,626.74
Growth Quest                                  11/7/2018 11225 Davenport St, Ste 108 Omaha, NE 68154                          10,000.00   Contractor Payment
Growth Quest                                 10/26/2018 11225 Davenport St, Ste 108 Omaha, NE 68154                           8,601.52   Contractor Payment
Growth Quest Total                                                                                                           18,601.52
Howard Alexander                              11/7/2018   1 Headley Court Denville, NJ 07834                                  2,219.31   Travel Reimbursement
Howard Alexander                             10/10/2018   1 Headley Court Denville, NJ 07834                                  1,774.17   Travel Reimbursement
Howard Alexander                             10/22/2018   1 Headley Court Denville, NJ 07834                                  1,744.92   Travel Reimbursement
Howard Alexander                             10/10/2018   1 Headley Court Denville, NJ 07834                                  1,317.47   Travel Reimbursement
Howard Alexander                             10/10/2018   1 Headley Court Denville, NJ 07834                                  1,247.51   Travel Reimbursement
Howard Alexander                              11/8/2018   1 Headley Court Denville, NJ 07834                                  1,000.00   Expense Reimbursement
Howard Alexander                             12/19/2018   1 Headley Court Denville, NJ 07834                                    582.74   Expense Reimbursement
Howard Alexander Total                                                                                                        9,886.12
INFOCUS Marketing                            11/30/2018   4245 Sigler Rd Warrenton, VA 20187                                    607.04   Cost of Data
Jim Smutny                                    10/3/2018   5614 S 170 St Omaha, NEB 68135                                      1,707.24   Expense Reimbursement
Jim Smutny                                    11/7/2018   5614 S 170 St Omaha, NEB 68135                                      1,523.55   Expense Reimbursement
Jim Smutny                                   12/19/2018   5614 S 170 St Omaha, NEB 68135                                      1,382.80   Expense Reimbursement
Jim Smutny                                   10/10/2018   5614 S 170 St Omaha, NEB 68135                                      1,091.10   Expense Reimbursement
Jim Smutny                                   10/30/2018   5614 S 170 St Omaha, NEB 68135                                        721.00   Expense Reimbursement
Jim Smutny Total                                                                                                              6,425.69
Kerley Marketing Solutions                   12/20/2018 28382 Via Nandina Laguna Niguel, CA 92677                             8,333.30   Affiliate Reimbursement
                                        Case 19-10001-btb                     Doc 17            Entered 01/15/19 21:11:28   Page 50 of 54


Kerley Marketing Solutions Total                                                                                               8,333.30
Library of Michigan                      12/19/2018    702 W. Kalamazoo St. Lansing, MI 48933                                 60,000.00   Refund of over payment on Invoice # 502475
Library of Michigan Total                                                                                                     60,000.00
Lighthouse List Company, LLC             10/30/2018    27 Southeast 24 Ave, Ste 6 Pompano Beach, FL 33062                      4,450.00   Cost of Data
Momentum Event Group, LLC                  12/4/2018   50 Dimond Ave, Ste 100 Cotland Manor, NY 10567                          6,800.00   Trade Show
Momentum Event Group, LLC Total                                                                                                6,800.00
QUEST VENTURE COORDINATORS PVT. LTD.     10/30/2018    F-10/1, Vasant Vihar, NEW DELHI-110057                                  6,000.00   Qst/HD DB/42
QUEST VENTURE COORDINATORS PVT. LTD.     11/27/2018    F-10/1, Vasant Vihar, NEW DELHI-110057                                  6,000.00   Qst/HD DB/43
QUEST VENTURE COORDINATORS PVT. LTD.     12/21/2018    F-10/1, Vasant Vihar, NEW DELHI-110057                                  6,000.00   Qst/HD DB/44
QUEST VENTURE COORDINATORS PVT. LTD.       12/7/2018   F-10/1, Vasant Vihar, NEW DELHI-110057                                  1,000.00   Qst/HD DB/41-A
QUEST VENTURE COORDINATORS PVT. LTD. Total                                                                                    19,000.00
Red Fox Industries, Inc.                 10/30/2018    13 Red Fox Run Manalapan, NJ 07726                                     10,142.07   Affiliate Reimbursement
Red Fox Industries, Inc.                 11/12/2018    13 Red Fox Run Manalapan, NJ 07726                                      5,758.59   Affiliate Reimbursement
Red Fox Industries, Inc.                 10/30/2018    13 Red Fox Run Manalapan, NJ 07726                                      4,345.67   Affiliate Reimbursement
Red Fox Industries, Inc. Total                                                                                                20,246.33
ResearchUSA                                11/1/2018   11211 John Galt Blvd. Omaha, NE 68137                                  63,902.30   Cost of Data
ResearchUSA                                10/1/2018   11211 John Galt Blvd. Omaha, NE 68137                                  62,997.87   Cost of Data
ResearchUSA                                10/1/2018   11211 John Galt Blvd. Omaha, NE 68137                                  60,000.00   Cost of Data
ResearchUSA                                10/1/2018   11211 John Galt Blvd. Omaha, NE 68137                                  60,000.00   Cost of Data
ResearchUSA                                10/1/2018   11211 John Galt Blvd. Omaha, NE 68137                                  60,000.00   Cost of Data
ResearchUSA                                11/1/2018   11211 John Galt Blvd. Omaha, NE 68137                                  60,000.00   Cost of Data
ResearchUSA                                11/1/2018   11211 John Galt Blvd. Omaha, NE 68137                                  60,000.00   Cost of Data
ResearchUSA                                11/1/2018   11211 John Galt Blvd. Omaha, NE 68137                                  60,000.00   Cost of Data
ResearchUSA                                12/4/2018   11211 John Galt Blvd. Omaha, NE 68137                                  60,000.00   Cost of Data
ResearchUSA                                12/4/2018   11211 John Galt Blvd. Omaha, NE 68137                                  60,000.00   Cost of Data
ResearchUSA                                12/4/2018   11211 John Galt Blvd. Omaha, NE 68137                                  60,000.00   Cost of Data
ResearchUSA                                12/4/2018   11211 John Galt Blvd. Omaha, NE 68137                                  38,505.83   Cost of Data
ResearchUSA Total                                                                                                            705,406.00
ResponseGenius                             11/7/2018   8544 Doverbrook Drive Palm Beach Gardens, FL 33410                      5,870.75   Email Deployment
ResponseGenius                           12/19/2018    8544 Doverbrook Drive Palm Beach Gardens, FL 33410                      5,835.25   Email Deployment
ResponseGenius                           10/10/2018    8544 Doverbrook Drive Palm Beach Gardens, FL 33410                      4,830.00   Email Deployment
ResponseGenius Total                                                                                                          16,536.00
Robins Kaplan                            10/31/2018    800 LaSalle Avenue Suite 2800 Minneapolis, MN 55402                   291,950.84   Legal Fees
Robins Kaplan                            10/31/2018    800 LaSalle Avenue Suite 2800 Minneapolis, MN 55402                   143,268.54   Legal Fees
Robins Kaplan                            12/21/2018    800 LaSalle Avenue Suite 2800 Minneapolis, MN 55402                    71,915.17   Legal Fees
Robins Kaplan                            10/31/2018    800 LaSalle Avenue Suite 2800 Minneapolis, MN 55402                    55,846.20   Legal Fees
Robins Kaplan                              11/5/2018   800 LaSalle Avenue Suite 2800 Minneapolis, MN 55402                     9,121.86   Legal Fees
Robins Kaplan                              11/5/2018   800 LaSalle Avenue Suite 2800 Minneapolis, MN 55402                     2,895.16   Legal Fees
Robins Kaplan                            12/21/2018    800 LaSalle Avenue Suite 2800 Minneapolis, MN 55402                     2,311.26   Legal Fees
Robins Kaplan                              11/5/2018   800 LaSalle Avenue Suite 2800 Minneapolis, MN 55402                       440.00   Legal Fees
Robins Kaplan                            10/31/2018    800 LaSalle Avenue Suite 2800 Minneapolis, MN 55402                       165.00   Legal Fees
Robins Kaplan Total                                                                                                          577,914.03
Send4Us, Inc                             12/17/2018    20039 Boca West Drive Boca Raton, FL 33434                              6,775.00   Cost of Data
Send4Us, Inc                             10/30/2018    20039 Boca West Drive Boca Raton, FL 33434                              2,350.00   Cost of Data
Send4Us, Inc                             11/21/2018    20039 Boca West Drive Boca Raton, FL 33434                              1,825.00   Cost of Data
Send4Us, Inc                             10/17/2018    20039 Boca West Drive Boca Raton, FL 33434                              1,600.00   Cost of Data
Send4Us, Inc                             10/22/2018    20039 Boca West Drive Boca Raton, FL 33434                              1,300.00   Cost of Data
Send4Us, Inc                               11/7/2018   20039 Boca West Drive Boca Raton, FL 33434                                525.00   HDML081418EM-2
Send4Us, Inc Total                                                                                                            14,375.00
Sherrets Bruno & Vogt LLC                10/15/2018    260 Regency Parkway Drive Suite 200 Omaha, NE 68114                    20,000.00   Legal Fees
Sherrets Bruno & Vogt LLC                  10/9/2018   260 Regency Parkway Drive Suite 200 Omaha, NE 68114                     3,759.54   Legal Fees
                                   Case 19-10001-btb                  Doc 17             Entered 01/15/19 21:11:28   Page 51 of 54


Sherrets Bruno & Vogt LLC          10/17/2018 260 Regency Parkway Drive Suite 200 Omaha, NE 68114                       1,329.34   Legal Fees
Sherrets Bruno & Vogt LLC Total                                                                                        25,088.88
Status Labs                         10/8/2018 151 South 1st Suite 100 Austin, TX 78704                                  5,600.00   Search Engine Optimization
Status Labs                        12/19/2018 151 South 1st Suite 100 Austin, TX 78704                                  5,600.00   Search Engine Optimization
Status Labs Total                                                                                                      11,200.00
Third Eye, Inc                     11/20/2018                                                                          28,980.00   Contractor Payment
Third Eye, Inc                     12/19/2018                                                                           7,360.00   Contractor Payment
Third Eye, Inc                     12/19/2018                                                                           7,360.00   Contractor Payment
Third Eye, Inc Total                                                                                                   43,700.00
US Postal Service                  10/11/2018   PO Box 199513 Omaha, NE 68119                                           3,679.53   Postage
US Postal Service                   11/8/2018   PO Box 199513 Omaha, NE 68119                                           3,679.53   Postage
US Postal Service                  12/19/2018   PO Box 199513 Omaha, NE 68119                                           3,352.31   Postage
US Postal Service                  11/15/2018   PO Box 199513 Omaha, NE 68119                                           3,125.47   Postage
US Postal Service                  10/23/2018   PO Box 199513 Omaha, NE 68119                                           3,041.80   Postage
US Postal Service                  12/11/2018   PO Box 199513 Omaha, NE 68119                                           2,077.97   Postage
US Postal Service                  12/11/2018   PO Box 199513 Omaha, NE 68119                                           1,421.11   Postage
US Postal Service                   11/7/2018   PO Box 199513 Omaha, NE 68119                                             225.00   Postage
US Postal Service Total                                                                                                20,602.72
V & R Joint Venture                 10/3/2018 11205 John Galt Blvd. Omaha, NE 68137                                     6,511.35   October Rent
V & R Joint Venture                 11/6/2018 11205 John Galt Blvd. Omaha, NE 68137                                     6,511.35   November Rent
V & R Joint Venture                 12/4/2018 11205 John Galt Blvd. Omaha, NE 68137                                     6,511.35   November Rent
V & R Joint Venture Total                                                                                              19,534.05
Verisign, Inc.                     12/27/2018 PO Box 404326 Atlanta GA 30384                                          100,000.00   Affiliate Reimbursement
Verisign, Inc. Total                                                                                                  100,000.00
Voice & Data Systems, Inc.          10/5/2018   8436 Wirt Street Omaha, NE 68134                                        1,460.00   Telephone    Service
Voice & Data Systems, Inc.          11/7/2018   8436 Wirt Street Omaha, NE 68134                                        1,460.00   Telephone    Service
Voice & Data Systems, Inc.          12/4/2018   8436 Wirt Street Omaha, NE 68134                                        1,460.00   Telephone    Service
Voice & Data Systems, Inc.          10/5/2018   8436 Wirt Street Omaha, NE 68134                                          654.00   Telephone    Service
Voice & Data Systems, Inc.          11/7/2018   8436 Wirt Street Omaha, NE 68134                                          654.00   Telephone    Service
Voice & Data Systems, Inc.          12/4/2018   8436 Wirt Street Omaha, NE 68134                                          632.00   Telephone    Service
Voice & Data Systems, Inc.          10/5/2018   8436 Wirt Street Omaha, NE 68134                                          379.70   Telephone    Service
Voice & Data Systems, Inc.          11/7/2018   8436 Wirt Street Omaha, NE 68134                                          379.70   Telephone    Service
Voice & Data Systems, Inc.          12/4/2018   8436 Wirt Street Omaha, NE 68134                                          379.70   Telephone    Service
Voice & Data Systems, Inc. Total                                                                                        7,459.10
Mutual of Omaha                    10/10/2018                                                                           4,688.51   10/5/18 401k contributions
Mutual of Omaha                    11/19/2018                                                                           4,421.86   11/16/18 401k contributions
Mutual of Omaha                    12/18/2018                                                                           3,984.81   12/14/18 401k contributions
Mutual of Omaha                     12/4/2018                                                                           3,671.48   11/30/18 401k contributions
Mutual of Omaha                    10/23/2018                                                                           3,661.86   10/5/18 401k contributions
Mutual of Omaha                     11/5/2018                                                                           3,621.48   11/2/18 401k contributions
Mutual of Omaha                    12/31/2018                                                                           3,621.48   12/28/18 401k contributions
MyClientLine.com                    10/1/2018                                                                             980.00   myCL CC Fee
MyClientLine.com                    12/6/2018                                                                             823.03   myCL CC Fee
MyClientLine.com                   12/26/2018                                                                             803.98   myCL CC Deposit
MyClientLine.com                    11/7/2018                                                                             789.08   myCL CC Fee
MyClientLine.com                    10/9/2018                                                                             747.95   myCL CC Fee
MyClientLine.com                    10/5/2018                                                                             511.00   HSA Deduction
MyClientLine.com                   10/19/2018                                                                             511.00   HSA Deduction
MyClientLine.com                    11/9/2018                                                                             511.00   HSA Deduction
MyClientLine.com                    11/9/2018                                                                             511.00   HSA Deduction for 9/20
MyClientLine.com                   11/16/2018                                                                             511.00   HSA Deduction for 11/16
                   Case 19-10001-btb   Doc 17   Entered 01/15/19 21:11:28   Page 52 of 54


MyClientLine.com   11/30/2018                                                   511.00   HSA Deduction for 11/30
MyClientLine.com   12/14/2018                                                   511.00   HSA Deduction for 12/14
MyClientLine.com   12/28/2018                                                   511.00   HSA Deduction for 12/28
MyClientLine.com   10/18/2018                                                   472.50   myCL CC Fee
MyClientLine.com   11/16/2018                                                   459.30   myCL CC Deposit
MyClientLine.com   12/24/2018                                                   414.05   myCL CC Fee
MyClientLine.com    11/5/2018                                                   297.73   myCL CC Fee
MyClientLine.com   12/21/2018                                                   265.62   myCL CC Fee
MyClientLine.com   12/13/2018                                                   254.78   myCL CC Fee
MyClientLine.com   10/29/2018                                                   204.58   myCL CC Fee
MyClientLine.com    10/4/2018                                                   199.81   myCL CC Fee
MyClientLine.com   10/15/2018                                                   193.24   myCL CC Fee
MyClientLine.com    10/5/2018                                                   187.63   myCL CC Fee
MyClientLine.com   12/10/2018                                                   155.81   myCL CC Fee
MyClientLine.com    11/2/2018                                                   148.71   myCL CC Fee
MyClientLine.com   12/10/2018                                                   146.80   myCL CC Fee
MyClientLine.com   10/26/2018                                                   136.50   myCL CC Fee
MyClientLine.com   11/29/2018                                                   115.50   myCL CC Fee
MyClientLine.com   10/24/2018                                                   112.00   myCL CC Fee
MyClientLine.com   11/13/2018                                                   106.93   myCL CC Fee
MyClientLine.com    11/9/2018                                                   105.00   myCL CC Fee
MyClientLine.com    12/3/2018                                                    99.84   myCL CC Fee
MyClientLine.com    10/1/2018                                                    97.83   myCL CC Fee
MyClientLine.com    12/4/2018                                                    97.45   myCL CC Fee
MyClientLine.com   10/15/2018                                                    93.45   myCL CC Fee
MyClientLine.com   11/15/2018                                                    87.50   myCL CC Fee
MyClientLine.com   12/14/2018                                                    87.50   myCL CC Fee
MyClientLine.com   11/19/2018                                                    86.49   myCL CC Fee
MyClientLine.com    10/9/2018                                                    84.00   myCL CC Fee
MyClientLine.com   12/17/2018                                                    75.25   myCL CC Fee
MyClientLine.com   10/25/2018                                                    71.47   myCL CC Fee
MyClientLine.com   10/11/2018                                                    66.86   myCL CC Fee
MyClientLine.com    11/8/2018                                                    57.05   myCL CC Fee
MyClientLine.com   11/19/2018                                                    53.80   myCL CC Fee
MyClientLine.com    11/5/2018                                                    52.50   myCL CC Fee
MyClientLine.com   12/31/2018                                                    45.33   myCL CC Fee
MyClientLine.com   10/17/2018                                                    45.00   myCL CC Fee
MyClientLine.com   11/19/2018                                                    45.00   myCL CC Fee
MyClientLine.com   12/20/2018                                                    45.00   myCL CC Fee
MyClientLine.com   10/29/2018                                                    40.25   myCL CC Fee
MyClientLine.com   11/21/2018                                                    39.38   myCL CC Fee
MyClientLine.com    12/4/2018                                                    39.24   myCL CC Fee
MyClientLine.com   11/16/2018                                                    38.50   myCL CC Fee
MyClientLine.com   12/19/2018                                                    35.88   myCL CC Fee
MyClientLine.com   12/12/2018                                                    29.57   myCL CC Fee
MyClientLine.com    10/4/2018                                                    27.53   myCL CC Fee
MyClientLine.com   10/19/2018                                                    21.11   myCL CC Fee
MyClientLine.com   12/28/2018                                                    17.50   myCL CC Fee
MyClientLine.com   10/12/2018                                                    15.40   myCL CC Fee
MyClientLine.com   11/13/2018                                                    14.37   myCL CC Fee
MyClientLine.com   12/17/2018                                                    14.00   myCL CC Fee
                   Case 19-10001-btb   Doc 17   Entered 01/15/19 21:11:28   Page 53 of 54


MyClientLine.com   11/28/2018                                                   12.95   myCL CC Fee
MyClientLine.com    12/7/2018                                                   12.71   myCL CC Fee
MyClientLine.com    11/5/2018                                                   11.41   myCL CC Fee
MyClientLine.com    11/1/2018                                                   10.75   myCL CC Fee
MyClientLine.com   12/24/2018                                                    9.53   myCL CC Fee
MyClientLine.com    10/9/2018                                                    8.75   myCL CC Fee
MyClientLine.com   11/14/2018                                                    8.75   myCL CC Fee
MyClientLine.com   11/23/2018                                                    8.75   myCL CC Fee
MyClientLine.com   11/30/2018                                                    8.75   myCL CC Fee
MyClientLine.com    12/4/2018                                                    8.16   myCL CC Fee
MyClientLine.com    10/3/2018                                                    7.70   myCL CC Fee
MyClientLine.com   12/31/2018                                                    7.00   myCL CC Fee
MyClientLine.com   10/22/2018                                                    4.44   myCL CC Fee
MyClientLine.com    10/1/2018                                                    0.01   myCL CC Fee
MyClientLine.com    10/9/2018                                                    0.01   myCL CC Fee
MyClientLine.com   10/15/2018                                                    0.01   myCL CC Fee
MyClientLine.com   10/23/2018                                                    0.01   CC Fee
MyClientLine.com   10/30/2018                                                    0.01   CC Fee
MyClientLine.com    11/6/2018                                                    0.01   CC Fee
MyClientLine.com   11/13/2018                                                    0.01   myCL CC Fee
MyClientLine.com   11/13/2018                                                    0.01   myCL CC Fee
MyClientLine.com   11/19/2018                                                    0.01   myCL CC Fee
MyClientLine.com   11/20/2018                                                    0.01   myCL CC fee
MyClientLine.com   11/26/2018                                                    0.01   MyCL CC Fee
MyClientLine.com    12/3/2018                                                    0.01   myCL CC Fee
MyClientLine.com   12/12/2018                                                    0.01   CC Fee
MyClientLine.com   12/13/2018                                                    0.01   Adjust CC fees for 8/14/18
MyClientLine.com   12/18/2018                                                    0.01   CC Fee
                               Case 19-10001-btb         Doc 17     Entered 01/15/19 21:11:28   Page 54 of 54


               SOFA        PART 2       QUESTION 4
Name           Date        Payment      Reason for Payment
Fred Vakili      1/23/2018   5,535.02   Business Meals
Fred Vakili      9/10/2018   5,042.56   Business Meals, Software and Courier Service
Fred Vakili      1/23/2018   4,339.61   Software and Job Ads
Fred Vakili      10/3/2018   4,136.50   Business Travel
Fred Vakili       5/2/2018   4,071.96   Library Customer Appreciation
Fred Vakili      2/22/2018   1,877.64   Software Subscriptions
Fred Vakili      4/26/2018   1,621.77   Business Meals
Fred Vakili       5/2/2018   1,574.62   Business Meals & Parking
Fred Vakili     10/17/2018   1,557.58   Business Meals
Fred Vakili      5/17/2018   1,445.60   Business Meals, Business Travel and Software
Fred Vakili      2/22/2018   1,394.53   Business Meals
Fred Vakili     12/21/2018   1,261.22   Business Meals
Fred Vakili     12/21/2018   1,209.90   Business Meals
Fred Vakili     11/12/2018   1,177.01   Business Meals
Fred Vakili      1/23/2018   1,116.86   Santa Ana Travel
Fred Vakili      10/3/2018   1,091.41   DataBaseUSA Apple Iphone Promotion
Fred Vakili       5/2/2018   1,084.36   Busieness Meals and Software
Fred Vakili     10/17/2018   1,058.94   DataBaseUSA Apple Iphone Promotion
Fred Vakili     10/26/2018     943.41   Business Travel
Fred Vakili      1/23/2018     931.90   Business Travel
Fred Vakili      1/23/2018     791.18   Business Travel
Fred Vakili     12/21/2018     689.67   Business Travel
Fred Vakili      7/10/2018     631.78   Business Meals
Fred Vakili      6/12/2018     555.23   Business Meals
Fred Vakili      1/23/2018     410.89   Business Travel
Fred Vakili      1/18/2018     257.41   Restroom Repairs,
Fred Vakili      5/17/2018     160.67   Business Meals

Leila Vakili    9/10/2018     635.75 Travel Reimbursement
